Title: Henry Johnson to the American Commissioners, 16 September 1777
From: Johnson, Henry
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen:
Morlaix Sepr: 16th, 1777
Your agreeable favours of the 9th Inst. was handed me by Capt. Bell with the different packets and letters to morrow morning shall sail God willing. I forward by Capt. Bell my accounts I find a Ballance. I find in favour of the Congress which I shall give Credit if I find no Errors. If any shall settle the same with the Agent in America. As everything has gone thro’ my hands perhaps I may have made some mistake. I am much Obliged to your honours for well wishes likewise for your Interesting yourselves in behalf of me to the Congress. Be assured it shall ever be my greatest ambition to do every thing in my power to give Satisfaction to your honours as well as the Hon’ble body the Congress. I am extremely glad to find your honours are pleased With the house of Messrs: Comics. I can assure your honours he is a worthy man and is much Interested in favour of America. We sold the sloop Jason here and have passed her Ballance to the Brigs Account. I likewise forward you an Account from Messrs. Cornics they have Charged me 3 per Cent Commissions as they did not do all my Bussiness. If its too much or more than is Charged you in general, You will please to acquaint them of it, as I am ignorant of the Customs.
 
Notation: No 11
